              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


VANESSA ANDERSON, Individually       *
and on Behalf of a Class of          *
Similarly Situated Persons,

     Plaintiff,

          V.                         *             CV 119-008
                                     *


WILCO LIFE INSURANCE COMPANY,        *
                                     *


     Defendant.                      *
                                     *




                                  ORDER




     Before the Court is Plaintiff's motion to remand.          (Doc. 21.)

Defendant removed this putative class action from the Superior

Court of Columbia County based on 28 U.S.C. § 1332.             Plaintiff

does not dispute the parties are diverse; she only challenges

whether the requisite amount in controversy is met.           Because the

Court finds that Defendant has not carried its burden to prove the

amount   in     controversy    exceeds   the   jurisdiction     threshold.

Plaintiff's motion to remand is GRANTED.




                               I. BACKGROUND


     This putative class action challenges an alleged scheme to

improperly raise the cost of insurance rates charged by Defendant

Wilco Life Insurance Company (""Wilco") on Georgia universal life
insurance policies.       (See Compl., Doc. 1-1, SI 1.)           Named Plaintiff

Vanessa    Anderson,      on     behalf    of   the    class,     alleges   Wilco

^'unilaterally      and   massively       increased"   the   monthly     cost   of

insurance deductions from her life insurance account by some 300%

between 2004 and 2016, in violation of her policy.                    (Id. SIS 2,

27.)      These     increases     significantly       increased    the   cost   of

maintaining coverage, which eventually led to her policy lapsing.

(Id. S 40.)        Plaintiff seeks damages and reinstatement of her

policy.    (Id. S 44.)


A. The Policy


       At issue are "universal" or "flexible premium adjustable"

life insurance policies held by Georgia residents.                  (Compl. SS 8,

45.)     Under these policies, the insured's premiums are deposited

into a savings account from which Wilco deducts certain expenses

each month.       (Id. SI 16.)    The money in this account is called the

"accumulation value," which earns interest at a guaranteed rate.

(Id.)    The policyholder has the choice to pay her monthly premiums

from external funds or use the existing accumulation value to cover

Wilco's monthly deductions.           (Id. SISI 9-10.)

        The monthly deductions are composed of a cost of insurance

("COI") charge and a nominal monthly expense charge.                  (Id. SI 17.)

The COI charge is calculated based on the policyholder's mortality

risk, and the terms of the policies allow Wilco to annually adjust
the COI charges based on changes in mortality.                     (Id. ^ 24.)       The

policies specify certain factors — sex, attained age, and premium

class - that can be used to adjust COI charges; each of these

factors relates to the insured's mortality risk.                   {Id. SIl 21, 23.)

      Plaintiff   entered    into        her   policy    in   2001    with    monthly

premiums of $35.00 and a death benefit of $150,000.00.                     (Id. SI 38;

Policy, Doc. 21-1, at 3.)         Her policy's maturity date is December

14, 2059, when Plaintiff will be 100 years old.                     (Policy, at 3.)

At the maturity date. Plaintiff will receive the cash surrender

value of her policy, and Wilco will no longer have an obligation

to pay death benefits.      (Id. at 8.)

B. COI Overcharges


      Plaintiff alleges Wilco increased her COI charges for reasons

other than those permitted in the policy, namely to recoup losses

stemming from the guarantee interest rates Wilco provided with the

policies.^     (See   Compl.,     SISI   27-34.)        Due   to    the    statute    of

limitations, only the COI charges imposed after December 6, 2012,

are at issue in this case.         (Pl.'s Br., Doc. 21, at 2.)               In 2012,

the   monthly COI     deduction    taken from       Plaintiff's           accumulation

value increased from $33.10 to $48.18, a 45.46% increase.                    (Compl.,

SI 27.)   In 2013 and 2014, the COI charges were reduced by 1.13%



^ Plaintiff contends the historically low interest rates that have prevailed in
the last decade have disrupted insurers' pricing models and caused them to
sustain losses from guaranteeing interest rates of 3% or more to policyholders.
(Compl.    13-14, 29-32.)
and 1.55% respectively.                  (Id.)       However, in 2015, Wilco again

increased the COI charges by 23.48% and then another 4.9% the

following year.           (Id.)      These increases made Plaintiff's policy

unaffordable; by July 2017 her accumulation value had been depleted

and her policy lapsed.               (Compl.,              39-40.)   Plaintiff and the

class      seek    ''damages       and    declaratory         and    injunctive      relief

requiring Wilco to (i) reverse the unlawful increase in monthly

deductions charged through increased COI rates on the Policies,

and (ii) reinstate all Policies that were surrendered or lapsed as

a result of the COI charges."                (Id. 5 44.)

          Plaintiff seeks to certify a class of Georgia residents who,

as of December 6, 2012, held universal life insurance policies

with      Wilco   and   whose      COI    deductions        were   subject   to   the   same

overcharging scheme.              (Id. SI 45.)       Wilco calculates there are 581

individuals        with     the    same    policy      as    Plaintiff    (CIUL2)       whose

policies lapsed during the class period and an additional 45

individuals        with a similar policy (CUL) who suffered the same

outcome.         (Decl. of Randy Greenwood ("Greenwood Decl."), Doc. 27-

1,   SI    5.)      Those    policies       have      an    aggregate    face     value^   of

$75,314,499.00 and $4,767,287.00 respectively.                          (Id.)      Further,

Wilco calculates the total COI charges deducted from Georgia CIUL2

policies between July 1, 2015, and Jan. 11, 2019 — the date of




2 Face value refers to the amount of death benefits a policy would pay.

                                                 4
removal - was $3.5 million, but Wilco does not provide the same

calculation for the prior portion of the class period.                    (Id. SI 6.)

C. Procedural History


     On    December       5,   2018,       Plaintiff   filed    her   Class   Action

Complaint in the Superior Court of Columbia County, Georgia.

(Notice of Removal, Doc. 1, SI 1.)                  Wilco was served on December

12, 2018, and removed the case to this Court on January 11, 2019,

thirty days later.         (Id. SI 4.)       Wilco's Notice of Removal asserts

two independent bases for jurisdiction, traditional diversity

jurisdiction and Class Action Fairness Act (^"CAFA") jurisdiction.

(Id. SI 5.)      Shortly after removal. Plaintiff filed a motion to

remand challenging Wilco's ability to prove the requisite amount

in controversy for diversity and CAFA jurisdiction.                    (Doc. 21.)




                                II. LEGAL STANDARD


      ^'Federal courts are courts of limited jurisdiction," so ^Mi]t

is   to   be    presumed       that    a    cause    lies   outside   this    limited

jurisdiction, and the burden of establishing the contrary rests

upon the party asserting jurisdiction."                 Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations

omitted).      A civil action may be removed to federal court only if

the court would have original jurisdiction over the case.                           28

U.S.C. §       1441(a).        Original      jurisdiction      includes    diversity
jurisdiction, which permits a federal court to hear a case where

there is complete diversity among the parties and the amount in

controversy exceeds $75,000.         28 U.S.C. § 1332(a).           Original

jurisdiction also includes CAFA jurisdiction, which requires at

least 100 class members, minimal diversity among the parties, and

an amount in controversy that exceeds $5 million.                  28   U.S.C.

§ 1332(d).

       A defendant seeking to remove a case to federal court must

file a notice of removal that includes ^^a plausible allegation

that    the   amount   in   controversy     exceeds     the ' jurisdictional

threshold."    Dart Cherokee Basin Operating Co. v. Owens, 574 U.S.

81, 135 S. Ct. 547, 554 (2014); see also 28 U.S.C. § 1446(a).             Only

where the plaintiff contests the allegation must the defendant

prove by a     preponderance of the evidence that the              amount in

controversy is sufficient.         Dart, 135 S. Ct. at 554; see also

Dudley v. Eli Lilly & Co., 778 F.3d 909, 912-13 (11th Cir. 2014).

To determine whether the defendant carried its burden, the court

may rely on the evidence introduced by defendant and the reasonable

inferences    and   deductions   drawn   from   that   evidence.   Pretka   v.


Kolter City Plaza II, Inc., 608 F.3d 744, 753-54 (11th Cir. 2010).

Finally, "removal statutes are construed narrowly; where plaintiff

and defendant clash about jurisdiction, uncertainties are resolved
in favor of remand."^        Burns v. Windsor Ins. Co.^         31 F.Sd 1092,

1095 (11th Cir. 1994).




                              III. DISCUSSION


      Wilco's Notice of Removal offers two theories to satisfy the

subject matter jurisdiction requirement.          First, it contends there

is traditional diversity jurisdiction under 28 U.S.C. § 1332(a).

Wilco is incorporated and has its principal place of business in

Indiana while Plaintiff is a citizen of Georgia.                (Compl. SISI 4-

5.)   According to Wilco, the amount in controversy requirement is

met because Plaintiff's damages, attorney's fees, and injunctive

and declaratory relief are more than $75,000.            (Notice of Removal,

55 8-9.)

       Second,    Wilco   argues    this    Court       has   subject   matter

jurisdiction under CAFA, 28 U.S.C. § 1332(d).                 In Wilco's view,

the    parties'     citizenship     satisfies     the     minimal    diversity

requirement, the proposed class exceeds 100 members, and the amount

in controversy is more than $5 million.          (Id. 5 10.)     In her motion

to    remand.    Plaintiff   only   challenges    whether      the   amount   in

controversy is met for both bases of jurisdiction.




3 While this rule applies to traditional diversity cases, the Supreme Court has
made clear that it is inapplicable in the context of CAFA jurisdiction. See
Dart, 135 S. Ct. at 554
A. Diversity Jurisdiction


       Federal district courts are empowered to hear cases between

citizens of different states in which the amount in controversy

exceeds $75,000, exclusive of interests and costs.                      28 U.S.C. §

1332(a).

       This case   principally concerns insurance                premiums and an

alleged scheme to overcharge policyholders in violation of their

policies.      Nearly    the    entire    complaint,      save    for     the    class

allegations, is devoted to describing Plaintiff's life insurance

policy and the damages caused by Wilco's increases in COI charges.

(See   Compl., 11      7-43,    58-72.)       Moreover,    all    of    Plaintiff's

requested relief - damages from increased COI charges and policy

reinstatement — stems from the alleged scheme to increase premiums.

       Plaintiff   calculates     that    her   COI   damages     caused        by   the

overcharging are only $1,149.78, well below the $75,000 threshold.

Recognizing     this    fact,    Wilco's      primary     contention       is        that

Plaintiff's    request for       reinstatement     of     her    policy    puts       the

$150,000 face value at issue.^        Thus, the decisive issue is whether

reinstatement of the lapsed policy puts the face value of the

policy at issue for amount in controversy purposes.                     If the face

value can be included, Wilco can meet its burden; if the face value


^ wilco makes no attempt to aggregate the putative class members' claims to meet
the $75,000 threshold. Any attempt to do so would be foreclosed by Friedman v.
N.Y. Life Ins. Co., 410 F.3d 1350, 1356 (11th Cir. 2005).       Aggregation is,
however, permissible under CAFA to meet the $5 million amount in controversy
requirement, as discussed below.

                                          8
must be excluded, the amount in controversy will be insufficient

to confer diversity jurisdiction.

      ^'The value of injunctive or declaratory relief for amount in

controversy purposes is the monetary value of the object of the

litigation that would flow to the plaintiffs if the injunction

were granted."     Leonard v. Enterprise Rent a Car, 279 F.3d 967,

973 (11th Cir. 2002).        However, injunctive relief that is ''"too

speculative and immeasurable" cannot be used to satisfy the amount

in controversy.        Ericsson GE Mobile Commc^ns, Inc. v. Motorola

Commc^ns & Elec., Inc., 120 F.3d 216, 221-22 (11th Cir. 1997); see

also Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1268-69 (11th

Cir. 2000).

      In challenges to the cost of insurance premiums, courts in

the   Eleventh   Circuit    routinely   find    that   reliance      on   future

contingencies    renders    the   monetary     value   of     declaratory     and

injunctive relief too speculative to be qonsidered in the amount

in controversy.        See, e.g., Friedman v. N.Y. Life Ins. Co., 410

F.3d 1350, 1358 (11th Cir. 2005) (finding the ^'speculative nature

of the value of any such benefit to plaintiffs" from their "tag-

along   prayer   for    injunction"   excluded   it    from    the   amount    in

controversy calculation); Mann v. Unum Life Ins. Co. of Am., 2012

WL 12897381, at *2 (M.D. Fla. 2013) (monetary value of injunction

requiring premium rates to be consistent with state law was too

speculative because "the policies could terminate for any number
of reasons"), aff^ d, 505 F. App'x 854 (11th Cir. 2013);              Lutz v.

Protective Life Ins. Co., 328 F. Supp. 2d 1350, 1361 (S.D. Fla

2004)) (value     of    injunction   in    challenge   to   health   insurance

premiums immeasurable because the plaintiff could switch insurers

or   the   defendant     could   terminate     the     policy,   among   other

contingencies);        Mitchell v. GEICO, 115 F. Supp. 2d 1322, 1327

(M.D. Ala. 2000) (monetary benefit of injunction would materialize

only if the plaintiff continued to maintain insurance through the

defendant automobile insurer).

      The face value of an insurance policy may be used to satisfy

the amount in controversy where there is ^^a dispute about the

validity of the policy or the scope of coverage for a claim that

put the face amount of the policy at issue."                See Friedman, 410

F.3d at 1357; Guardian Life Ins. Co. v. Muniz, 101 F.3d 93, 94

(11th Cir. 1996) (per curiam).        Yet, ^'it is a well settled precept

of Eleventh Circuit law that where, in an insurance case, the issue

in dispute is the amount of an insured's premiums and not the

validity of the insured's policy or its face value, the face value

of the insurance policy is irrelevant for purposes of determining

the amount in controversy."       Schriner v. State Life Ins. Co., 2011

WL 13228577, at *3 (S.D. Fla. Aug. 11, 2011) (citing Friedman, 410

F.3d at 1357; Lutz, 328 F. Supp. 2d at 1355).

      Here, Plaintiff is not attacking the validity of her insurance

policy, rather she is challenging Wilco's decision to raise COX

                                      10
charges based on improper factors.                Put differently, the issue is

not whether there is an enforceable agreement between Plaintiff

and   Wilco,    but instead      whether         Wilco    breached    a   term of the

agreement.       And, as stated above, all the requested relief,

including reinstatement, flows from this alleged breach.

      Wilco    cites    a   handful    of    cases       for   its   proposition      that

Plaintiff's request for reinstatement puts the face value of the

policy at issue.        It primarily relies on Guardian Life Ins. Co. of

Am. V. Muniz, 101 F.3d 93 (llth Cir. 1996), where an insurance

company sued the         policyholder       seeking cancellation            of a life

insurance      policy    for   alleged      misrepresentations            made   in    his

application.      Id. at 94.          The Eleventh Circuit stated, ^'Mt]he

policies in suit are contracts by which the insured agrees to pay

the premium and the insurer agrees to pay the full face value of

the policies on the death of the insured, an event bound to

happen.'"      Id. (quoting N.Y. Life Ins. Co. v. Swift, 38 F.2d 175,

176 (5th Cir. 1930)).          The Eleventh Circuit held that because the

insurance company challenged the validity of policy, the district

court should have included the face value of the policy in the

amount in controversy.          Id.

      Muniz is distinguishable from this case.                  In Muniz, the entire

dispute concerned whether the insurance policy could be voided

based on the insured's misrepresentations; the case had nothing to

do with the cost of premiums.            In this case, the opposite is true.


                                            11
The issue here is the COI charges - the premiums - imposed on

Plaintiff.   Again, where ^'the issue in dispute is the amount of an

insured's premiums . . . the face value of the insurance policy is

irrelevant for purposes of determining the amount in controversy."

Schriner, 2011 WL 13228577, at *3; see also Friedman, 410 F.3d at

1357 (''Where, as here, there is no controversy involving the face

value of the policy, but only with regards to certain premiums, it

would make no sense to consider the policy's face value to be the

amount in controversy.").

     Further, in Muniz the plaintiff was the insurance company, so

it was appropriate to include the face value in the amount in

controversy because that is the amount the plaintiff stood to lose

if the policy was not canceled.     See 101 F.3d at 94.    Conversely,

Wilco is not the plaintiff here.    Therefore, Wilco's argument that

reinstatement will put it at risk of having to pay the face value

upon Plaintiff's death is an improper attempt to view the amount

in controversy from the defendant's perspective.          See Cohen v.

Office Depot, Inc., 204 F.3d 1069, 1077 (11th Cir. 2000). ("When

a plaintiff seeks injunctive or declaratory relief, the amount in

controversy is the monetary value of the object of the litigation

from the plaintiff's perspective.") (citing Ericsson, 120 F.3d at

218-20).

     The bottom line is that even if Plaintiff prevails on her

claims, she will not necessarily be awarded the face value of the


                                   12
policy.       See Lutz, 328 F. Supp. 2d at 1355 (distinguishing Muniz

in premium overcharging case because '^Plaintiff is not attacking

the validity of the policy, nor will Plaintiff be awarded the face

value of the policy if he prevails on his claims").                       Unlike the

policy in Muniz, Wilco's obligation to pay Plaintiff the policy's

death     benefits     is    not    certain.       Plaintiff   could   surrender   her

policy or again be forced to allow it to lapse before her death.

Also, the policy is set to mature in 2059 when Plaintiff is ICQ

years old; it is not inconceivable that Plaintiff could outlive

the    maturity date.^             Point being, Wilco paying           Plaintiff the

policy's face value is not '^an event bound to happen."                   Muniz, 101

F.3d at 94.      Thus, it is too speculative to include the face value

of Plaintiff's policy in the amount in controversy.

        Similarly,      the    court    in     Schriner     considered   a   specific

request for reinstatement in a cost of insurance case and excluded

the    face    value    of    the    policy    from   the   amount in    controversy

calculation.®        See 2011 WL 13228577, at *3.              Although the policy


5 If Plaintiff outlives the policy's maturity date, she is entitled to the cash
surrender value, which is calculated by subtracting the surrender charge and
any debt from the accumulation value.     (See Policy, at 14.)    It is highly
unlikely the cash surrender value will exceed $75,000 in 2059.     Between 2001
and 2012, before the alleged CGI overcharging began. Plaintiff only generated
an accumulation value of $764.90.      (Compl., f 39.)     Further, it is too
speculative to attempt to extrapolate what the potential cash surrender value
may be in 2059.
®   Wilco contends Badaracco v. John Hancock Life Ins. Co., 2012 WL 13034008
(D.N.J. May 7, 2012), holds the opposite. In that case, the plaintiff sought
a declaration that his policy did not lapse from non-payment and remained in
effect.    Id. at *1.   The court determined the face value of the life insurance
policy was in controversy and denied the plaintiff's motion to remand. Id.
This case is also distinguishable because it involved no overcharging
allegations, which is the basis for all the relief requested in this case.

                                              13
in Schriner had not lapsed at the time the plaintiff brought suit,

the court did not consider the face value of the policy because,

as here, the issue in dispute was the amount of the insured's

premiums.       Id. at *1-3.

       In rebuttal, Wilco cites S. Fla. Wellness, Inc. v. Allstate

Ins. Co., 745 F.Sd 1312 (11th Cir. 2014), to support its position

that it is not too speculative to consider the face value of

Plaintiff's policy in the amount in controversy.                    In South Florida

Wellness, the plaintiffs sought a declaratory judgment that the

defendant       insurer   made    insufficient          payments    on   1.6       million

insurance claims, which, if granted, would cause the defendant to

owe the class members the amount of the insufficiency.                             Id. at

1316.      To    distinguish      a    prior     decision    in     Leonard        holding

injunctive       relief   was    too     speculative,      the     Eleventh        Circuit

stated: ^'While the issue in Leonard concerned future transactions

that     were    merely     possible,      the     issue     here     concerns        past

transactions that actually did occur.                   The calculations in [the

defendant's]       affidavit      were    based    on     medical    treatment        that

putative class members had already received and actual bills that

had already been incurred."              Id. at 1317 (emphasis in original).

        Unlike   the   declaratory       relief    in    South     Florida    Wellness,

Plaintiff       receiving   the    policy's       death    benefits      is    a    future




Regardless, Badaracco is an out-of-circuit case with no precedential impact on
this Court.


                                           14
transaction that may occur.     The policy may lapse, mature, or be

surrendered before there is any obligation for Wilco to pay the

face value.    Reinstatement of Plaintiff's policy does not permit

her to immediately demand the face value of the policy like the

declaratory judgment in South Florida Wellness allowed.    As such,

Wilco's reliance on South Florida Wellness is misplaced.

     Wilco further argues that the value of reinstatement is not

too speculative, stating:

     Any number of things might occur between today and the
     date of Plaintiff's death that would prevent Plaintiff's
     beneficiary from collecting the entire $150,000 death
     benefit. Indeed, the world may end tomorrow. But the
     determination of federal jurisdiction is based only on
     the facts as they exist at the time of removal, not on
     facts that may or may not come to pass at some point in
     the future.   At the time of removal. Plaintiff sought
     the reinstatement of a life insurance policy that would
     pay her beneficiary $150,000 if she died, and, under the
     controlling case law, the value of that relief is
     $150,000. Consequently, jurisdiction exists.

{Def.'s Br.,   Doc. 27, at 8 (internal quotations and citations

omitted).)     This   argument contradicts itself.   Wilco contends

jurisdiction cannot be based on facts that may or may not come to

pass in the future, only on facts existing at the time of removal.

Yet, Plaintiff's death before the policy's maturity date in 2059

is not a fact that exists at the time of removal.     Rather, it is

pure speculation on what may occur in the future.

     Admittedly, it is at least plausible that Muniz could       be

interpreted as lending some support to Wilco's position that a



                                  15
request for reinstatement puts the face value of Plaintiff's policy

at issue.      However, on a motion to remand such as this, all doubts

must be resolved in favor of remand.                   Burns, 31 F.Sd at 1095.

Moreover, the analogous cases rejecting Muniz's reasoning lends

significant      support    to     the   Court's      conclusion.       See,    e.g.,

Friedman, 410 F.Sd at 1357; Lutz, 328 F. Supp. 2d at 1355.

     To summarize. Plaintiff's request for reinstatement does not

put the face value at issue because Plaintiff is challenging

Wilco's COI charges and it is too speculative to assume Wilco will

pay the policy's death benefits to Plaintiff.                As such. Defendant

cannot   carry    its     burden    to   show   Plaintiff s       claims     meet   the

required amount in controversy for diversity jurisdiction.

B. CAFA Jurisdicbion



     CAFA grants federal courts original jurisdiction over class

actions where the class has at least 100 members, the parties are

minimally      diverse,     and    the   aggregated      amount    in   controversy

exceeds $5 million.         28 U.S.C. § 1332(d); see also Standard Fire

Ins. Co. V. Knowles, 568 U.S. 588, 592 (2013).                      The purpose of

CAFA was to expand federal court jurisdiction over class actions

and ensure ^'interstate cases of national importance" are heard in

a federal forum.          See Dart, 135 S. Ct. at 554 (citing Standard

Fire,    568    U.S.   at   595;    S.   Rep.   No.    109-14,     p.   43   (2005)).




                                          16
Consistent with this purpose, there is no presumption against

removal in CAFA cases, unlike in regular diversity cases.                                   See id.

      Turning to the case at hand, it is undisputed that the class

contains        more        than     100    members     and       Wilco,       as     a     company

headquartered and organized in Indiana, is diverse from Plaintiff,

who   resides          in    Georgia.         (Notice        of    Removal,          SISl   12-13.)

Accordingly, the only issue in dispute is whether the class's

aggregate damages exceed $5 million.

      Wilco      advances           two    arguments    to     satisfy         the     amount    in

controversy.       First, it borrows the reasoning from above that the

class's request for reinstatement of their policies puts the face

value of those policies at issue.                      Across the entire class, the

total    aggregate           death    benefits       payable      on    those        policies    is

$76,314,499.00.             (Greenwood Decl., SI 5.)              Second, Wilco contends

the total COI           charges collected from the                     class    members since

December 6, 2012, exceeds $5 million.

      Wilco's      first           argument   is     foreclosed        by   the      speculative

nature     of    Plaintiff's           injunctive      and     declaratory           relief,     as

discussed       above.         Simply      because     class      members'        policies      are

reinstated does not mean they will collect the face value of those

policies.       Class members may outlive their policy's maturity date,

elect to discontinue coverage, or find themselves unable to afford

the coverage.




                                                17
      Wilco's second argument also fails to meet its burden.                Wilco

calculated that between July 1, 2015, and the date of removal it

charged $3.5 million in COI deductions from the cash value of

Georgia CIUL2 policies.          (Id. SI 6.)      From this number, Wilco

extrapolates that the total charges for the entire class period

are about $7 million, approximately double.              (Id.)    This argument

fails to meet Defendant's burden for several reasons.

      First, the class is not challenging the total COI charges for

the class period, rather they are only seeking to recover the

portion of those increased charges attributable to reasons not

permitted      by   the   policies.    Between    2004   and     2011,    the   COI

increased 11.25%, 10.12%, 9.19%, 7.10%, 5.15%, 6.10%, and 6.33%

respectively, an average yearly increase of 7.89%. (Compl., 5 27.)

Plaintiff does not allege that the COI increases in those years

was improper.       Because the COI increased in each of the seven prior

years, it is reasonable to assume that the 45.47% increase in 2011-

2012 was not entirely improper.             Said another way, a portion of

the 45.47% increase can be attributed to factors that the policy

expressly authorizes Wilco to use in raising the COI.                    In short,

Wilco's $3.5 million calculation incorporates COI charges that do

not   breach    the   terms   of the   policy    and, therefore,     cannot      be




                                       18
recovered as damages."^       For that reason, Wilco's calculation is

entitled to little weight.

     Further, the $3.5 million figure is derived from the forty-

one-month period of July 1, 2015, to January 11, 2019.8                      The

previous portion of the class period — from December 6, 2012, to

June 30, 2015 - is only thirty-one months; ten months shorter than

the period used to calculate $3.5 million.                  Thus, it is not

reasonable for Wilco to simply double the $3.5 million figure to

meet the amount in controversy.          Moreover, the COI charge actually

decreased by 1.13% in 2012-2013 and again by 1.55% in 2013-2014.

(Id.)    Therefore, class members paid lower COI charges in those

years than in 2011-2012.          Conversely, the COI charges increased

23.48%   in   2014-2015     and   4.9%    in   2015-2016.    The   reasonable

inference from all these figures is that the class members' COI

damages from July 2015 to January 2019 are higher than the COI

damages from December 2012 to June 2015.            Further supporting that

inference is the fact that the total dollar number of the annual

COI charge was higher in absolute terms after July 2015 than it

was during the prior period.              Simply put, the class members'



'' The court in Lutz rejected the same argument Wilco makes here. See Lutz, 328
F. Supp. 2d at 1354 ("Plaintiff does not dispute that Defendant was entitled to
increase the premiums over time equally based upon normal rating factors.
Instead, Plaintiff seeks damages only for the component of the total premium
increase that is attributable to individual health status-related factors.")
® January 11, 2019, was the date Wilco filed its Notice of Removal and first
made the $3.5 million allegation. (Notice of Removal, SI 16.) On a motion to
remand, the amount in controversy is determined as of the date of removal.   See
Leonard, 279 F.3d at 972.

                                         19
damages were higher in the years after July 2015 than in the years

before July 2015. Overall, Wilco's $3.5 million CGI damages figure

overstates the class's damages and is insufficient to carry its

burden to show the amount in controversy exceeds $5 million.

      As    a     final    note,    it   is    curious      that    Wilco   was    able   to

calculate a dollar figure for the CGI charges between July 1, 2015,

and January 11, 2019, but is either unable or unwilling to make

that same calculation for the previous period.                        If the underlying

data is available for the second period, then it is reasonable to

assume data is also available for the first period.                         This omission

suggests the CGI charges for December 6, 2012, to June 30, 2015,

did not exceed $1.5 million.                   If those charges did exceed $1.5

million there would be little reason to omit them because it would


provide considerable proof that Wilco could meet the amount in

controversy.         Cf. Creel v. Comm'r of Internal Revenue, 419 F.3d

1135,      1142    (llth    Cir.    2005)      (''It   is    well    settled      that    the

production of weak evidence when strong is available can lead only

to   the    conclusion       that    the      strong   would       have   been    adverse."

(quoting Thelma C. Raley, Inc. v. Kleppe, 867 F.2d 1326, 1329 (llth

Cir. 1989))).         While this omission alone does not rebut Wilco's

arguments, it does cast further doubt on its ability to prove the

amount in controversy.              Considering all the apparent flaws with

the $3.5 million calculation, the Court finds that Wilco failed to




                                               20
carry    its   burden    to   show   there    is   more    than    $5    million     in

controversy.


C. Attorney's Fees


        Finally, Wilco attempts to use Plaintiff's attorney's fees

request as part of the amount in controversy.                      That position,

however, is contrary to governing law.                The general rule is that

attorney's fees represent costs and are excluded from the amount

in controversy, but where             statutory cause of action entitles a

party     to   recover    reasonable     attorney        fees,    the       amount   in

controversy includes consideration of the amount of those fees."

Cohen, 204 F.3d at 1079.             Here, Plaintiff claims are for breach

of   contract    under    Georgia     law,    which      does    not    provide      for

attorney's     fees.      Further,     the    policy     contains      no    provision

regarding attorney's fees.

        Wilco also points to attorney's fees awards in the cost of

insurance class action settlements cited in Plaintiff's Complaint.

Each of these four settlements had attorney's fees awards that

exceeded $5 million.^          (See Compl., SI 14; Def.'s Br., at 13.)

Contrary to      Defendant's     contention,       the    rule    in   the    Eleventh

Circuit is that attorney's fees from a class action common fund

are not included in the amount in controversy.                   See Davis v. Carl



5 The Court is hesitant to even consider those attorney's fees awards because
settlement agreements made in other cases have little, if any, bearing on the
amount in controversy in this case.


                                         21
Cannon Chevrolet-Olds, Inc., 182 F.3d 792, 796 (11th Cir. 1999);

see   also    14AA   Charles     A.   Wright    &    Arthur    R.    Miller,    Federal

Practice and Procedure § 3704.2 (4th ed.) (^MA]ttorneys' fees paid

from a common fund recovery cannot be considered for amount in

controversy purposes because they are not damage elements, do not

enhance any plaintiff's claim against any defendant, and actually

are    deducted       from     the    common        fund.     They    are      not    ^in

controversy.'").       This rule recognizes that common fund attorney's

fees are ""a matter solely for the court and the plaintiffs' lawyers

(or   the    defendant and the        plaintiffs'       lawyers      in the case          of

settlement), [and] is often calculated without representation of

the plaintiffs' interests."            Davis, 182 F.3d at 797.              As such, no

matter how large an eventual award of attorney's fees may be, it

cannot be used to meet the amount in controversy requirement.




                                  IV. CONCLUSION


      Defendant      has     failed   to   carry     its    burden   to     prove    by    a

preponderance of the evidence that the amount in controversy is

satisfied     for    traditional      diversity       jurisdiction        or   for   CAFA

jurisdiction.        Accordingly, Plaintiff's motion to remand (Doc. 21)

is GRANTED.       The Clerk shall TERMINATE the other pending motion

(Doc. 22) and REMAND this case to the Superior Court of Columbia

County, Georgia.




                                           22
    ORDER ENTERED at Augusta, Georgia, thi           ay of June,

2019.




                                   J.        HALL, ^HIEF JUDGE
                                   UNITED/states DISTRICT COURT
                                   SOUTHEaN DISTRICT OF GEORGIA




                              23
